2018 IL 122495



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 122495)

                 THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
                          v. DENNIS CLARK, Appellant.


                             Opinion filed December 28, 2018.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

         Chief Justice Karmeier and Justices Thomas, Kilbride, and Theis concurred in
     the judgment and opinion.

         Justice Neville concurred in part and dissented in part, with opinion, joined by
     Justice Burke.



                                         OPINION

¶1       A jury convicted defendant Dennis Clark of the Class 2 felony delivery of a
     controlled substance (cocaine). 720 ILCS 570/401(d)(i) (West 2012). Because of
     his prior criminal convictions, defendant was sentenced to a Class X term of 15
     years’ imprisonment. The Cook County circuit court also imposed several
     monetary charges, including a $2 Public Defender Records Automation Fund
     charge (55 ILCS 5/3-4012 (West 2014)), a $2 State’s Attorney Records
     Automation Fund charge (id. § 4-2002.1(c)), a $15 Court Document Storage Fund
     charge (705 ILCS 105/27.3c (West 2014)), a $190 “Felony Complaint Filed,
     (Clerk)” charge (id. § 27.2a(w)(1)(A)), a $25 “Court Services (Sheriff)” charge (55
     ILCS 5/5-1103 (West 2014)), and a $15 court automation charge (705 ILCS
     105/27.3a (West 2014)). On appeal, defendant challenged his conviction, the
     charges listed above, and other charges imposed by the trial court. The appellate
     court, relying on People v. Warren, 2016 IL App (4th) 120721-B, ¶¶ 114-16,
     People v. Bowen, 2015 IL App (1st) 132046, ¶¶ 63-65, and People v. Tolliver, 363
Ill. App. 3d 94, 97 (2006), held that the six charges initially appealed to this court
     were fees, affirming the trial court. 2017 IL App (1st) 150740-U. We granted
     defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016). We
     affirm.


¶2                                    BACKGROUND

¶3       The sole issue before this court is whether certain monetary charges imposed by
     the circuit court are fees or fines. Because the defendant does not challenge his
     conviction or sentence, we only briefly note the facts of his underlying conviction.

¶4       Defendant sold less than one gram of cocaine to an undercover officer. He was
     arrested, charged, and convicted by a jury of delivery of a controlled substance,
     cocaine, in violation of section 401(d)(i) of the Illinois Controlled Substances Act.
     720 ILCS 570/401(d)(i) (West 2012). He did not post bail during the pendency of
     his trial and spent 482 days in presentence custody. He was sentenced to 15 years in
     prison. The court also imposed an assortment of fines, fees, and costs. Under the
     heading “Fees and costs not offset by the $5 per-day presentence incarceration
     credit,” the court ordered that defendant pay a $2 Public Defender Records
     Automation Fund charge, a $2 State’s Attorney Records Automation Fund charge,
     a $15 Court Document Storage Fund charge, a $190 “Felony Complaint Filed,
     (Clerk)” charge, a $25 “Court Services (Sheriff)” charge, and a $15 court
     automation charge.




                                             -2-
¶5       On appeal, defendant challenged his conviction and argued that these and other
     charges imposed were fines, not fees. The State conceded, and the appellate court
     agreed, that several of the charges were fines, but the court held that the charges at
     issue in this appeal were fees. 2017 IL App (1st) 150740-U, ¶ 23. After we granted
     defendant’s petition for leave to appeal, he withdrew his challenge to the $25
     “Court Services (Sheriff)” charge. In its response brief, the State conceded that the
     $2 Public Defender Records Automation Fund charge is a fine.


¶6                                       ANALYSIS

¶7       At sentencing, the circuit court ordered defendant to pay a total of $1549 in
     fines, fees, and costs. Those charges included, in the section of fees and costs that
     states that they are not offset by defendant’s presentence credit, a $2 Public
     Defender Records Automation Fund charge “to discharge the expenses of the Cook
     County Public Defender’s office for establishing and maintaining automated record
     keeping systems” (55 ILCS 5/3-4012 (West 2014)); a $2 State’s Attorney Records
     Automation Fund charge “to discharge the expenses of the State’s Attorney’s office
     for establishing and maintaining automated record keeping systems” (id.
     § 4-2002.1(c)); a $15 court automation charge to defray “[t]he expense of
     establishing and maintaining automated record keeping systems in the offices of
     the clerks of the circuit court” (705 ILCS 105/27.3a (West 2014)); a $190 “Felony
     Complaint Filed, (Clerk)” charge (id. § 27.2a(w)(1)(A)); a $25 “Court Services
     (Sheriff)” charge to defray “court security expenses incurred by the sheriff” (55
     ILCS 5/5-1103 (West 2014)); and a $15 Court Document Storage Fund charge to
     defray “[t]he expense of establishing and maintaining a document storage system in
     the offices of the circuit court clerks” (705 ILCS 105/27.3c (West 2014)). The
     appellate court upheld these charges as fees not subject to defendant’s presentence
     credit. 2017 IL App (1st) 150740-U, ¶ 23. Defendant withdrew his challenge to the
     $25 “Court Services (Sheriff)” fee but contends that the remaining charges are fines
     because they do not reimburse the State for costs actually incurred in prosecution of
     the defendant and because they are merely general revenue generators for the
     county or the court. He claims that the appellate court relied solely on prior
     decisions finding the charges to be fees rather than analyzing the statutes
     themselves.




                                             -3-
¶8         Whether a charge assessed in a criminal case is a fine or a fee involves statutory
       construction, which we review de novo. People v. Jones, 223 Ill. 2d 569, 580
       (2006). The principles guiding our analysis are well established. Our primary
       objective is to ascertain and give effect to legislative intent, the surest and most
       reliable indicator of which is the statutory language itself, given its plain and
       ordinary meaning. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). In
       determining the plain meaning of statutory terms, we consider the statute in its
       entirety, keeping in mind the subject it addresses and the apparent intent of the
       legislature in enacting it. People v. Davis, 199 Ill. 2d 130, 135 (2002). Where the
       language of the statute is clear and unambiguous, we must apply it as written,
       without resort to extrinsic aids of statutory construction. People v. Collins, 214 Ill.
2d 206, 214 (2005). We do not depart from the plain language of the statute by
       reading into it exceptions, limitations, or conditions that conflict with the expressed
       intent. People v. Martinez, 184 Ill. 2d 547, 550 (1998).


¶9                            The Presentence Incarceration Credit

¶ 10       “Any person incarcerated on a bailable offense who does not supply bail and
       against whom a fine is levied on conviction of such offense shall be allowed a credit
       of $5 for each day so incarcerated upon application of the defendant.” 725 ILCS
       5/110-14(a) (West 2014). The credit may not, however, exceed the amount of the
       fine. Id. This credit applies only to fines and not to fees. Jones, 223 Ill. 2d at 599.
       Defendant spent 482 days in custody and is entitled to a credit of up to $2410
       toward his eligible fines. Because his credit exceeds the total amount of fines, fees,
       and costs assessed, all eligible fines assessed will be fully credited.

¶ 11        Fines and fees are distinguished based on their purpose. People v. Graves, 235
Ill. 2d 244, 250 (2009); Jones, 223 Ill. 2d at 581-82. A fine is punitive in nature and
       is imposed as part of a sentence for a criminal offense, while a fee is assessed to
       recover an expense incurred by the State in prosecuting the defendant. Graves, 235
Ill. 2d at 250. The legislature’s labeling of a charge as a fine or a fee is strong
       evidence of its intent but is not dispositive. Jones, 223 Ill. 2d at 599-600.
       Imposition of a charge at conviction is an attribute of a fine. Graves, 235 Ill. 2d at
       252; Jones, 223 Ill. 2d at 600. Mandatory assessment is also an attribute of a fine.
       People v. Price, 375 Ill. App. 3d 684, 701 (2007). “[T]he most important factor is




                                                -4-
       whether the charge seeks to compensate the state for any costs incurred as the result
       of prosecuting the defendant.” Graves, 235 Ill. 2d at 250. “A charge is a fee if and
       only if it is intended to reimburse the state for some cost incurred in defendant’s
       prosecution.” Jones, 223 Ill. 2d at 600.

¶ 12       The General Assembly has addressed the application of the presentence
       incarceration credit to the charges at issue in this appeal. We briefly review those
       legislative changes before addressing each charge.


¶ 13                       The Criminal and Traffic Assessment Act

¶ 14       On August 20, 2018, the Criminal and Traffic Assessment Act was enacted into
       law. Pub. Act 100-987 (eff. July 1, 2019). It repeals the charge-imposing statutes at
       issue in this case. Id. §§ 905-43, 905-57. It specifically incorporates the $2 Public
       Defender Records Automation Fund charge, the $2 State’s Attorney Records
       Automation Fund charge, the $15 court automation charge, and the $15 Court
       Document Storage Fund charge as assessments subject to any presentence credit
       remaining after it has been applied to fines. Id. § 5-20(a). Except for certain
       inapplicable portions, the act takes effect July 1, 2019. The act is not retroactive.

¶ 15       The Criminal and Traffic Assessment Act began with the legislature’s creation
       of the Statutory Court Fee Task Force in the Access to Justice Act. 705 ILCS 95/25
       (West 2014). This task force was composed of members representing all three
       branches of Illinois government. Id. The task force was instructed to study the
       various fees imposed on criminal defendants and civil litigants and to submit a
       report of findings and recommendations to this court and the General Assembly. Id.
       In response to that report, the General Assembly enacted the Criminal and Traffic
       Assessment Act, which consolidated the assessment of criminal and traffic fines
       and fees in this state and explicitly stated how the presentence incarceration credit
       applies. Pub. Act 100-987 (eff. July 1, 2019).

¶ 16      With the Criminal and Traffic Assessment Act and its changes in mind, we
       examine the charges at issue in this appeal.




                                               -5-
¶ 17                  The $2 Public Defender Records Automation Fund Charge

¶ 18      First, we examine the $2 Public Defender Records Automation Fund charge.
       Section 3-4012 of the Counties Code provides:

          “The Cook County Public Defender shall be entitled to a $2 fee to be paid by
          the defendant on a judgment of guilty or a grant of supervision for a violation of
          any provision of the Illinois Vehicle Code or any felony, misdemeanor, or petty
          offense to discharge the expenses of the Cook County Public Defender’s office
          for establishing and maintaining automated record keeping systems. The fee
          shall be remitted monthly to the county treasurer, to be deposited by him or her
          into a special fund designated as the Public Defender Records Automation
          Fund. Expenditures from this fund may be made by the Public Defender for
          hardware, software, research, and development costs and personnel related
          thereto.” 55 ILCS 5/3-4012 (West 2014).

¶ 19        Defendant states that this charge is mandatory and assessed only upon
       conviction, both attributes of a fine. The charge is imposed on all defendants,
       whether or not they are represented by the public defender, which defendant argues
       is indicative of the legislature’s punitive intent. He acknowledges that some courts
       have vacated the charge when the defendant was represented by private counsel,
       but he points out that the statute does not expressly provide for this exception.
       Defendant cites but one case in support of his position: People v. Camacho, 2016
IL App (1st) 140604, ¶¶ 47-57. The State concedes that this charge is a fine because
       it is mandated even in cases in which the public defender’s office is not used.
       Nonetheless, we examine the charge.

¶ 20       The General Assembly has labeled this charge a fee. 55 ILCS 5/3-4012 (West
       2014). This is evidence of its intent. Jones, 223 Ill. 2d at 599-600. The charge is,
       however, mandatory and assessed upon conviction, which are attributes of a fine.
       See Graves, 235 Ill. 2d at 252; Jones, 223 Ill. 2d at 600; Price, 375 Ill. App. 3d at
       701. Section 3-4012 does not provide for an exception for defendants who retain
       private counsel. The defendant in this case did not retain private counsel and was
       represented by the public defender. He utilized the public defender’s office, so this
       charge was compensatory for a cost of his prosecution. Defendant admits that other
       courts have waived this fee when other defendants have retained private counsel.




                                               -6-
       Even when a defendant does not use the public defender’s office, however, the
       charge is still compensatory.

¶ 21       The public defender’s office is a vital and necessary part of the criminal justice
       system. The majority of criminal defendants are represented by public defenders.
       The State could not effectively prosecute criminal defendants without the existence
       of an indigent defense system. See Gideon v. Wainwright 372 U.S. 335, 345 (1963)
       (requiring courts to appoint counsel for indigent criminal defendants); 725 ILCS
       5/113-3(b) (West 2014). The State cannot know which or how many criminal
       defendants will require a public defender, and the public defender’s office therefore
       must exist and be ready to represent all criminal defendants. See 725 ILCS
       5/113-3(b) (West 2014). This cost is a cost common to all prosecutions, regardless
       of whether or not a particular defendant has or finds the resources to hire private
       counsel.

¶ 22       That the fee is specifically to automate the public defender’s office’s records
       does not change our opinion. The office itself must exist and is a cost common to all
       prosecutions. All offices must keep records and, in today’s electronic age, must
       keep them in an automated manner. Because the public defender’s office is
       necessary to every prosecution and automating records is a cost necessary to that
       office, automating records is a cost “incurred as the result of prosecuting the
       defendant.” Graves, 235 Ill. 2d at 250. We find that, under the plain language of
       this statute, the Public Defender Records Automation Fund fee is a compensatory
       fee and not a fine subject to the presentence incarceration credit. We hereby
       overrule Camacho, 2016 IL App (1st) 140604, to the extent that it holds that the
       Public Defender Records Automation Fund charge is a fine.


¶ 23               The $2 State’s Attorney Records Automation Fund Charge

¶ 24      Next, we examine the $2 State’s Attorney Records Automation Fund charge.
       Section 4-2002.1(c) of the Counties Code provides:

          “State’s attorneys shall be entitled to a $2 fee to be paid by the defendant on a
          judgment of guilty or a grant of supervision for a violation of any provision of
          the Illinois Vehicle Code or any felony, misdemeanor, or petty offense to
          discharge the expenses of the State’s Attorney’s office for establishing and




                                               -7-
           maintaining automated record keeping systems. The fee shall be remitted
           monthly to the county treasurer, to be deposited by him or her into a special
           fund designated as the State’s Attorney Records Automation Fund.
           Expenditures from this fund may be made by the State’s Attorney for hardware,
           software, research, and development costs and personnel related thereto.” 55
           ILCS 5/4-2002.1(c) (West 2014).

¶ 25        Defendant points out that this charge, though labeled a fee, is assessed only
       upon conviction, is mandatory, and is used to fund general state’s attorney office
       costs. Thus, he argues, it is not related to his prosecution. While the state’s attorney
       is involved in all prosecutions, he argues, it is also involved in other matters such as
       taxation and collection of child support, and the charges from criminal cases go
       toward automation of those records as well. No language limits the use of the
       proceeds of this charge to the automation of records related to the prosecution.
       Defendant again cites Camacho, 2016 IL App (1st) 140604, ¶¶ 47-57. The State
       responds that the charge is compensatory because its purpose is to recoup a cost
       incurred in every criminal prosecution, as every prosecution necessarily involves
       the state’s attorney.

¶ 26       For the same reasons listed above regarding the Public Defender Records
       Automation Fund charge, we agree with the State. The General Assembly labeled
       the charge a fee (55 ILCS 5/4-2002.1(c) (West 2014)), which is evidence of the
       legislature’s intent (Jones, 223 Ill. 2d at 599-600). The facts that it is mandatory and
       imposed upon conviction, while attributes of a fine (see Graves, 235 Ill. 2d at 252;
       Jones, 223 Ill. 2d at 600; Price, 375 Ill. App. 3d at 701), are alone not enough to
       make this charge a fine.

¶ 27       Every prosecution necessarily involves the state’s attorney and necessarily
       generates records, which must be automated. That the General Assembly would
       allow the State to use the funds “for hardware, software, research, and
       development” does not mean that the cost does not relate to the defendant’s
       prosecution. To the contrary, automating the state’s attorney’s record keeping
       system is a cost related to prosecuting defendants, and this charge is a
       compensatory fee. As a fee, it is not subject to defendant’s presentence credit. We
       also overrule Camacho, 2016 IL App (1st) 140604, to the extent that it holds that




                                                -8-
       the State’s Attorney Records Automation Fund charge is a fine.


¶ 28                  The $190 “Felony Complaint Filed, (Clerk)” Charge

¶ 29      We next consider the $190 “Felony Complaint Filed, (Clerk)” charge. Section
       27.2a of the Clerks of Courts Act provides:

          “The fees of the clerks of the circuit court in all counties having a population of
          3,000,000 or more inhabitants in the instances described in this Section shall be
          as provided in this Section. In those instances where a minimum and maximum
          fee is stated, the clerk of the circuit court must charge the minimum fee listed
          and may charge up to the maximum fee if the county board has by resolution
          increased the fee. The fees shall be paid in advance and shall be as follows

                                              ***

              (w) Criminal and Quasi-Criminal Costs and Fees.

                  (1) The clerk shall be entitled to costs in all criminal and quasi-criminal
              cases from each person convicted or sentenced to supervision therein as
              follows:

                     (A) Felony complaints, a minimum of $125 and a maximum of
                  $190.” 705 ILCS 105/27.2a(w)(1)(A) (West 2014).

¶ 30       Defendant argues that the authorizing statute is ambiguous as it refers to the
       charge as both a fee and a cost. He argues that the charge is mandatory and imposed
       upon conviction, attributes of a fine. He adds that there is a built-in penalty
       provision for unpaid charges, also indicative of a fine. Id. § 27.2a(gg). Citing
       statements by various senators, defendant argues that the legislative history and
       debates reveal that the charge was not intended to recoup any specific expenditure
       but was enacted to finance the court system as a whole and to lower sales and real
       estate taxes in affected counties. Even if the $125 charge was initially enacted as
       compensatory in 1991, he continues, nothing in the 2001 legislative history
       indicates that the amendment allowing an additional amount up to $190 was
       supported by an increase in filing costs.




                                               -9-
¶ 31       The State counters that this fee is one of many that are associated with a variety
       of filings and that the legislative history indicates that the various charges are based
       on the approximate cost of each. The mandatory nature, the State continues, is
       consistent with its compensatory purpose, and the legislature’s decision to spare
       defendants who are not convicted is not dispositive proof of punitive intent. The
       delinquency charge is not punitive but is instead to defray additional administrative
       costs incurred in collecting the unpaid fees and costs.

¶ 32        We agree with the State. The General Assembly labeled the charge a fee. Id.
       § 27.2a. That label is evidence of its intent. Jones, 223 Ill. 2d at 599-600. The
       charge is mandatory and imposed upon conviction, attributes of a fine. See Graves,
235 Ill. 2d at 252; Jones, 223 Ill. 2d at 600; Price, 375 Ill. App. 3d at 701. Those
       attributes alone, however, do not make this charge a fine.

¶ 33       The plain language of the statute indicates that the fee is imposed to reimburse
       the court for the costs of filing a felony case. The use of both of the words “fee” and
       “cost” indicates that the fee is based on the approximate cost. The court need not
       hold a separate account for each felony case filed or for each category of cases to
       make the charge compensatory. Nor does the delinquency amount added to
       past-due balances change our analysis. This additional charge is explicitly added to
       unpaid balances to “defray additional administrative costs incurred by the clerk of
       the circuit court in collecting unpaid fees and costs.” 705 ILCS 105/27.2a(gg)
       (West 2014). Because we find the language of the statute plain, we do not examine
       the legislative history or debates.

¶ 34       Accordingly, we find that the $190 “Felony Complaint Filed, (Clerk)” charge is
       a fee not subject to the presentence incarceration credit.


¶ 35                            The $15 Court Automation Charge

¶ 36       We next consider the $15 court automation charge. Section 27.3a of the Clerks
       of Courts Act provides:

              “1. The expense of establishing and maintaining automated record keeping
          systems in the offices of the clerks of the circuit court shall be borne by the
          county. To defray such expense in any county having established such an




                                                - 10 -
          automated system or which elects to establish such a system, the county board
          may require the clerk of the circuit court in their county to charge and collect a
          court automation fee of not less than $1 nor more than $25 to be charged and
          collected by the clerk of the court. Such fee shall be paid at the time of filing the
          first pleading, paper or other appearance filed by each party in all civil cases or
          by the defendant in any felony, traffic, misdemeanor, municipal ordinance, or
          conservation case upon a judgment of guilty or grant of supervision, provided
          that the record keeping system which processes the case category for which the
          fee is charged is automated or has been approved for automation by the county
          board, and provided further that no additional fee shall be required if more than
          one party is presented in a single pleading, paper or other appearance. Such fee
          shall be collected in the manner in which all other fees or costs are collected.

                                               ***

              3. With respect to the fee imposed under subsection 1 of this Section, such
          fees shall be in addition to all other fees and charges of such clerks, and
          assessable as costs, and may be waived only if the judge specifically provides
          for the waiver of the court automation fee. The fees shall be remitted monthly
          by such clerk to the county treasurer, to be retained by him in a special fund
          designated as the court automation fund. The fund shall be audited by the
          county auditor, and the board shall make expenditure from the fund in payment
          of any cost related to the automation of court records, including hardware,
          software, research and development costs and personnel related thereto,
          provided that the expenditure is approved by the clerk of the court and by the
          chief judge of the circuit court or his designate.” Id. § 27.3a(1), (3).

¶ 37       As above, defendant argues that the automation fee statute is ambiguous
       because it refers to the charge as a fee but later as a cost. He argues that it is
       mandatory, is assessed and collected upon a judgment of guilty, and is assessed
       whether or not the record-keeping system of the defendant’s case category has been
       automated. The money collected can be used for any cost related to record
       automation, not just those related to the defendant’s prosecution. The legislative
       history, he argues, again shows that it was imposed not as a compensatory cost but
       to fund the court system generally. Defendant maintains that the statute must be




                                               - 11 -
       interpreted as written and enacted and that its intent at the time it was enacted was
       to fund the creation of new automated record-keeping systems.

¶ 38       The State points out that the charge is imposed to defray the expense of
       establishing and maintaining automated record keeping—it has an expressed
       compensatory purpose. Further, the State continues, every county in Illinois has
       upgraded to and uses automated record systems. The State concludes that the
       mandatory nature is consistent with its compensatory purpose and that the
       legislature’s decision to spare defendants who are not convicted is not dispositive
       proof of punitive intent.

¶ 39       We agree with the State. The General Assembly labeled the charge a fee. Id.
       § 27.3a. That label is evidence of its intent. Jones, 223 Ill. 2d at 599-600. The
       charge is imposed upon conviction, an attribute of a fine. See Graves, 235 Ill. 2d at
       252; Jones, 223 Ill. 2d at 600. Defendant argues, and the State concedes, that the
       charge is mandatory, but we note that the statute provides that the judge may
       specifically provide for waiver of the fee. 705 ILCS 105/27.3a(3) (West 2014).
       Even if the Cook County Code of Ordinances makes the charge mandatory, as
       defendant argues, those attributes alone do not make this charge a fine. See Cook
       County Code of Ordinances § 18-33 (amended Sept. 20, 2005).

¶ 40       As above, the General Assembly’s use of both of the words “fee” and “cost”
       does not make the statute ambiguous. The plain language of the statute shows that it
       was a fee imposed to defray “[t]he expense of establishing and maintaining
       automated record keeping systems in the offices of the clerks of the circuit court.”
       Id. § 27.3a(1). This fee compensates for a cost that is necessary, the automation of
       records, including a system with which to do so. Further, the fee is also to maintain
       the record keeping system. As with the Public Defender Records Automation Fund
       fee and the State’s Attorney Records Automation Fund fee, all cases generate
       documents that must be automated and kept in the system. This fee compensates
       the clerk for that cost, which is related to defendant’s prosecution. Because we find
       the language of the statute plain, we do not examine the legislative history.

¶ 41       We find that the $15 court automation charge is a fee not subject to the
       presentence incarceration credit.




                                              - 12 -
¶ 42                     The $15 Court Document Storage Fund Charge

¶ 43       Next, we consider the $15 Court Document Storage Fund charge. Section 27.3c
       of the Clerks of Courts Act provides:

              “(a) The expense of establishing and maintaining a document storage
          system in the offices of the circuit court clerks in the several counties of this
          State shall be borne by the county. To defray the expense in any county that
          elects to establish a document storage system and convert the records of the
          circuit court clerk to electronic or micrographic storage, the county board may
          require the clerk of the circuit court in its county to collect a court document fee
          of not less than $1 nor more than $25, to be charged and collected by the clerk
          of the court. The fee shall be paid at the time of filing the first pleading, paper,
          or other appearance filed by each party in all civil cases or by the defendant in
          any felony, misdemeanor, traffic, ordinance, or conservation matter on a
          judgment of guilty or grant of supervision, provided that the document storage
          system is in place or has been authorized by the county board and further that no
          additional fee shall be required if more than one party is presented in a single
          pleading, paper, or other appearance. The fee shall be collected in the manner in
          which all other fees or costs are collected.

              ***

              (c) Court document fees shall be in addition to other fees and charges of the
          clerk, shall be assessable as costs, and may be waived only if the judge
          specifically provides for the waiver of the court document storage fee. The fees
          shall be remitted monthly by the clerk to the county treasurer, to be retained by
          the treasurer in a special fund designated as the Court Document Storage Fund.
          The fund shall be audited by the county auditor, and the board shall make
          expenditures from the fund in payment of any costs relative to the storage of
          court records, including hardware, software, research and development costs,
          and related personnel, provided that the expenditure is approved by the clerk of
          the circuit court.” Id. § 27.3c(a), (c).

¶ 44       Defendant argues that this statute is also ambiguous in that it refers to the
       charge as a fee and as a cost. It is collected upon a finding of guilt and, he argues,
       finances the court as a whole. The charge is assessed in counties in which the




                                               - 13 -
       document storage system is in place as well as those in which it is not, which
       defendant argues demonstrates that it lacks a compensatory purpose. In Cook
       County, the charge is mandatory, which defendant argues shows that it is a fine. See
       Cook County Code of Ordinances § 18-34 (amended Sept. 20, 2005).

¶ 45       Defendant continues that the legislative history establishes that the charge was
       intended to benefit the court system as a whole. The criminal document storage
       charges are not held or applied separately from the civil document storage charges;
       thus, he argues, the criminal charges are not used exclusively to reimburse the State
       for “some cost incurred in defendant’s prosecution.” Jones, 223 Ill. 2d at 600.

¶ 46       The State responds that the section’s plain language demonstrates the
       legislative intent to compensate for the current county document storage program
       and the cost of the planned conversion to a new document storage system. The fact
       that it is mandatory and contingent upon conviction does not overcome its
       compensatory purpose; rather, the State argues, it is mandatory because
       prosecutions necessarily generate paperwork that must be stored at public expense,
       and the General Assembly’s decision to spare defendants who are not convicted is
       not dispositive proof of punitive intent. Moreover, the State continues, the storage
       costs are not limited to storage contemporaneous with the prosecution—charges
       continue after the prosecution has finished, whether or not the county upgrades its
       system. Lastly, the State concludes, mingling the funds produced by this fee with
       storage fees from civil litigants does not defeat its compensatory purpose.

¶ 47       We agree with the State. The General Assembly labeled the charge a fee. 705
       ILCS 105/27.3c (West 2014). That label is evidence of its intent. Jones, 223 Ill. 2d
       at 599-600. The charge is imposed upon conviction, an attribute of a fine. See
       Graves, 235 Ill. 2d at 252; Jones, 223 Ill. 2d at 600. Defendant argues that the
       charge is mandatory, but we note that the statute provides that the judge may
       specifically provide for waiver of the fee. 705 ILCS 105/27.3c(c) (West 2014).
       Even if the Cook County Code of Ordinances makes the charge mandatory, as
       defendant argues, those attributes alone do not make this charge a fine.

¶ 48       As above, referring to the charge as both a fee and a cost does not render the
       statute ambiguous. The plain language of the statute shows that it was a fee
       imposed to defray “[t]he expense of establishing and maintaining a document
       storage system in the offices of the circuit court clerks.” Id. § 27.3c(a). As with the



                                               - 14 -
       automation charges above, establishing and maintaining a document storage
       system is a cost related to the prosecution of criminal defendants. All cases
       generate documents that must be stored and maintained. This fee compensates the
       clerk for a cost related to defendant’s prosecution. Because we find the language of
       the statute plain, we do not examine the legislative history.

¶ 49       We find that the $15 Court Document Storage Fund charge is a fee not subject
       to the presentence incarceration credit.


¶ 50                                    CONCLUSION

¶ 51       We find that the $2 Public Defender Records Automation Fund fee (55 ILCS
       5/3-4012 (West 2014)), the $2 State’s Attorney Records Automation Fund fee (id.
       § 4-2002.1(c)), the $15 Court Document Storage Fund fee (705 ILCS 105/27.3a
       (West 2014)), the $190 “Felony Complaint Filed, (Clerk)” fee (id.
       § 27.2a(w)(1)(A)), and the $15 court automation fee (id. § 27.3a) are all fees that
       compensate the State for a cost related to the defendant’s prosecution. They are
       therefore not subject to defendant’s presentence incarceration credit.


¶ 52      Affirmed.


¶ 53      JUSTICE NEVILLE, concurring in part and dissenting in part:

¶ 54       I concur with the majority that the clerk’s charges for the filing of a felony
       complaint, document storage, and records automation are fees that are not eligible
       for offset by presentence custody credit under section 110-14(a) of the Code of
       Criminal Procedure of 1963 (Code) (725 ILCS 5/110-14(a) (West 2014)). But as a
       member of the appellate panel that decided People v. Camacho, 2016 IL App (1st)
140604, I disagree with the majority’s conclusions that the records automation
       charges for the public defender’s office (55 ILCS 5/3-4012 (West 2014)) and the
       state’s attorney’s office (id. § 4-2002.1(c)) are fees. In my view, both of those
       charges are fines and should be offset by defendant’s presentence custody credit.
       Consequently, I concur in part and dissent in part.




                                              - 15 -
¶ 55       The decision of whether a monetary assessment imposed on a defendant in a
       criminal case is a fine or fee depends upon the nature and purpose of the charge
       authorized by the legislature. People v. Graves, 235 Ill. 2d 244, 250 (2009); People
       v. Jones, 223 Ill. 2d 569, 580-81 (2006). That determination is a matter of statutory
       interpretation and is guided by traditional rules of construction. Jones, 223 Ill. 2d at
       580-81. Courts look to the language of the statute to ascertain and give effect to the
       intent of the legislature. Id. at 581. In construing a criminal statute, the rule of lenity
       mandates that any ambiguity be resolved in a manner that favors the defendant. Id.;
       see also People v. Williams, 2016 IL 118375, ¶ 15. This rule, however, will not be
       extended in a manner that defeats the intent of the legislature. Jones, 223 Ill. 2d at
       581.

¶ 56        Assessments that impose a pecuniary punishment for a criminal conviction are
       fines. Graves, 235 Ill. 2d at 250; Jones, 223 Ill. 2d at 581-82. Fees are
       compensatory in nature and seek to recoup expenses incurred by the State as a
       result of the defendant’s prosecution. Graves, 235 Ill. 2d at 250; Jones, 223 Ill. 2d
       at 582. This court has long recognized that a charge labeled as a fee may be a fine,
       despite the characterization by the legislature. Graves, 235 Ill. 2d at 250 (citing
       Jones, 223 Ill. 2d at 599-600). Thus, although the label attached to a charge is
       “strong evidence” of the legislature’s intent, that characterization “cannot
       overcome the actual attributes of the charge at issue.” Jones, 223 Ill. 2d at 599-600
       (citing cases). In ascertaining the nature of a criminal assessment, the most
       important question is whether the charge seeks to compensate the State for any
       expenses or costs resulting from the prosecution of the defendant. Graves, 235 Ill.
2d at 250; Jones, 223 Ill. 2d at 600. This distinction is the “central characteristic
       which separates a fee from a fine.” (Emphasis in original.) Jones, 223 Ill. 2d at 600;
       see also Graves, 235 Ill. 2d at 250. “A charge is a fee if and only if it is intended to
       reimburse the state for some cost incurred in defendant’s prosecution. [Citations.]”
       Jones, 223 Ill. 2d at 600; see also Graves, 235 Ill. 2d at 250. Other considerations
       include whether the assessment is only imposed after conviction and to whom the
       payment is made. Graves, 235 Ill. 2d at 251; Jones, 223 Ill. 2d at 600.

¶ 57       This analytical framework for examining the nature of an assessment in a
       criminal case is firmly established, and the question presented here is one of
       application. In this case, the court is tasked with interpreting the relevant statutory
       provisions to determine whether the records automation charges for the public




                                                 - 16 -
       defender’s office and the state’s attorney’s office are fines and qualify for offset by
       defendant’s presentence custody credit under section 110-14(a) of the Code.

¶ 58       The statutory provisions authorizing the records automation charges for the
       public defender’s office and the state’s attorney’s office at issue are substantially
       identical except for the office designation. Each provision requires that a
       mandatory charge of $2 be assessed against the defendant upon conviction to
       discharge expenses for establishing and maintaining automated record keeping
       systems. See 55 ILCS 5/3-4012, 4-2002.1(c) (West 2014).

¶ 59       Each provision further provides that the charge shall be deposited into a
       designated fund and that expenditures from that fund may be made for hardware,
       software, research, and development costs and related personnel. See id. §§ 3-4012,
       4-2002.1(c).

¶ 60       According to the majority, these charges are fees and, therefore, are not eligible
       for offset. See supra ¶¶ 20-22, 26-27. The majority observes that defendant cites
       only Camacho, 2016 IL App (1st) 140604, in arguing that these records automation
       charges are fines. See supra ¶¶ 19, 25. The majority rejects defendant’s arguments
       and overrules Camacho’s determination that both of these charges are fines. Supra
       ¶¶ 22, 27. I concurred in Camacho and continue to adhere to its reasoning today.

¶ 61       Camacho initially observed that fines and fees are differentiated based on their
       purpose. Camacho, 2016 IL App (1st) 140604, ¶ 48. Recognizing that other
       appellate decisions have held that these records automation charges are fees (id.
       ¶¶ 52-55), Camacho engaged in an independent analysis of the statutory provisions
       authorizing those charges (id. ¶¶ 49-51, 56). Relying on this court’s long-standing
       precedent, the court noted that an assessment may be a fine despite the fact that the
       legislature has labeled it as a fee. Id. ¶ 48 (citing Graves, 235 Ill. 2d at 250). In
       addition, the court recognized that, although the legislature’s language “ ‘is strong
       evidence’ of its intent, ‘it cannot overcome the actual attributes of the charge at
       issue.’ ” Id. (quoting Jones, 223 Ill. 2d at 599). Camacho further noted that both
       Jones and Graves held that, “for an assessment to be a fee, it must not merely
       compensate the state for any expense, but rather expenses incurred in the
       prosecution of the defendant.” Id.




                                               - 17 -
¶ 62       As explained in Camacho, the statutory language authorizing these record
       automation charges “does not demonstrate that the purpose of the assessments is to
       compensate the state for the costs associated in prosecuting a particular defendant.”
       Id. ¶ 50. To the contrary, those statutes demonstrate that each of these charges has a
       “prospective purpose intended to fund the technological advancement of both the
       State’s Attorney’s office and public defender’s offices, namely the establishment
       and maintenance of automated record keeping systems.” Id. Given that funds
       collected as a result of these assessments may be used for research and
       development costs, Camacho concluded that the costs associated with developing
       and researching automated record keeping systems do not qualify as costs
       associated with prosecuting a particular defendant. Id.

¶ 63       Moreover, with regard to the records automation charge for the public
       defender’s office, Camacho observed that assessment is applicable to “ ‘a judgment
       of guilty *** [for] any felony, misdemeanor, or petty offense.’ ” (Emphasis in
       original.) Id. ¶ 51 (quoting 55 ILCS 5/3-4012 (West 2012)). Based on this
       language, the assessment may be applied against a guilty defendant even when the
       public defender does not provide any representation. If the charge can be imposed
       against a defendant when the public defender had absolutely no involvement in the
       case, the assessment’s purpose is not to compensate the State for the costs
       associated with prosecuting a particular defendant. Id.

¶ 64       Camacho determined that, because the state’s attorney and public defender
       records automation charges do not compensate the State for the costs associated in
       prosecuting a particular defendant, those assessments cannot be considered fees. Id.
       ¶ 56 (citing Jones, 223 Ill. 2d at 600). Accordingly, Camacho held that those
       records automation charges are fines. Id.

¶ 65       The majority disagrees with Camacho’s reasoning and overrules its holding
       with regard to these two assessments. Focusing primarily on the label attached to
       the charges by the legislature, the majority relies on the general principle that the
       designation adopted by the legislature is evidence of its intent. Supra ¶¶ 20, 26.
       However, this court has specifically recognized that the legislature sometimes
       mislabels charges as “fees” when they are actually “fines.” Graves, 235 Ill. 2d at
       250-51; Jones, 223 Ill. 2d at 599-600. For that reason, the label attached to a
       monetary assessment is not dispositive, and the actual attributes of the charge are




                                               - 18 -
       the most important factor in determining whether it is a fine or a fee. Graves, 235
Ill. 2d at 250-51; Jones, 223 Ill. 2d at 599-600.

¶ 66        In addressing the records automation charge for the public defender’s office,
       the majority acknowledges that this charge is mandatory and is assessed only upon
       conviction, both of which are attributes of a fine. Supra ¶ 20. The opinion further
       observes that the statutory language does not provide for an exception for
       defendants who retain private counsel. Supra ¶ 20. Consequently, it is imposed on
       all defendants, regardless of whether they were represented by the public defender.
       Supra ¶ 20.

¶ 67       Despite these considerations, the majority sub silentio rejects the State’s
       concession that the Public Defender Records Automation Fund charge is a fine and
       concludes that it is a compensatory fee, “[e]ven when a defendant does not use the
       public defender’s office.” (Emphasis added.) Supra ¶ 20. The majority posits that
       the public defender’s office is a “vital and necessary part of the criminal justice
       system” and must be prepared to provide counsel for all indigent defendants. Supra
       ¶ 21. From that premise, the majority determines that the cost of developing and
       maintaining an automated record keeping system by the public defender’s office “is
       a cost common to all prosecutions, regardless of whether or not a particular
       defendant has or finds the resources to hire private counsel.” Supra ¶ 21. The
       majority concludes that, “under the plain language of the statute,” the Public
       Defender Records Automation Fund charge is a compensatory fee, not a fine
       subject to the presentence incarceration credit. Supra ¶ 22.

¶ 68       I disagree. In my view, the majority’s reasoning is flawed. First and foremost, I
       reject the notion that the Public Defender Records Automation Fund charge is
       “compensatory” even if none of the resources or records of the public defender’s
       office were utilized in a particular defendant’s prosecution. Nor can it be said that
       this assessment is a “cost common to all prosecutions” if the defendant has retained
       private counsel. An assessment is a fee if it seeks to compensate the State for
       expenses incurred in prosecuting the defendant who is obligated to pay the
       assessment. See Graves, 235 Ill. 2d at 250 (citing Jones, 223 Ill. 2d at 582).

¶ 69       I do not believe that the majority’s reasoning can be reconciled with this court’s
       precedent, particularly where there is no exception or waiver for defendants who
       have retained private counsel. In addition, the majority incorrectly equates



                                               - 19 -
       financing of the criminal justice system in general with the actual costs and
       expenses of prosecuting an individual defendant. I agree that the public defender’s
       office serves a critical function and is an essential component of the criminal justice
       system. Yet, while funding the criminal justice system may be an important and
       necessary expense, it does not represent the costs incurred in prosecuting a
       particular defendant. In fact, this court has recognized the importance of the
       distinction between assessments that reimburse the State for the costs of
       prosecution and those that further the State’s interest in funding the court system.
       See id. at 252. The majority errs in failing to distinguish between these two types of
       expenditures. A mandatory assessment that is payable only upon a conviction of a
       criminal offense and is intended to finance the criminal justice system in general is
       a fine. Id.

¶ 70       Also, the majority fails to acknowledge that there is no language in the
       authorizing statute to connect the Public Defender Records Automation Fund
       charge to the prosecution of an individual defendant. A statutory assessment that
       has no nexus to the actual expenses involved in the prosecution of a particular
       defendant is not intended to compensate the State for the cost of prosecution.
       Therefore, the majority’s determination that the financing of an automated record
       keeping system for the public defender’s office is a cost of prosecuting the
       defendant cannot be justified based on the plain language of the statute.

¶ 71       The majority’s analysis with regard to the State’s Attorney’s Records
       Automation Fund charge fails for similar reasons. The majority focuses on the fact
       that the legislature designated this charge as a fee and states that this label is
       evidence of the legislature’s intent. Supra ¶ 26. Acknowledging that this
       assessment possesses attributes of a fine because it is mandatory and imposed only
       on conviction, the majority determines that those attributes are insufficient to make
       this charge a fine. Supra ¶ 26. The majority then concludes that because every
       criminal prosecution involves the state’s attorney and generates records, which
       must be automated, the expenditures necessary to automate the state’s attorney’s
       record keeping system is a cost related to prosecuting defendants and is a
       compensatory fee. Supra ¶ 27.

¶ 72      As with the Public Defender Records Automation Fund charge, the majority
       has failed to differentiate between the costs of a prosecution and the costs of




                                               - 20 -
       financing the criminal justice system in general. As noted above, this court’s
       jurisprudence holds that a compensatory fee must compensate the State for
       expenses incurred in prosecuting the defendant. Graves, 235 Ill. 2d at 250 (citing
       Jones, 223 Ill. 2d at 582). Indeed, in considering certain other criminal assessments,
       this court held that “it is because the charges in no way compensate the [S]tate for
       the cost of prosecuting defendant that they are fines, and not fees.” (Emphasis in
       original.) Id. at 252 (citing Jones, 223 Ill. 2d at 600, 605). The general need for
       automated record keeping—obvious and important though it may be—is not an
       expense that is directly related to prosecuting the defendant in any particular case.
       The “prospective purpose intended to fund the technological advancement” of the
       state’s attorney’s office cannot properly be characterized as a cost associated with
       prosecuting a particular defendant. See Camacho, 2016 IL App (1st) 140604, ¶ 50.

¶ 73        The fundamental problem with the reasoning of the majority lies in the failure
       to acknowledge that the label adopted by the legislature cannot overcome the actual
       attributes of the charge and does not control when the two are inconsistent. The
       majority’s reasoning essentially flips this court’s analytical framework on its head.
       Compare supra ¶¶ 20-22, 26-27 (holding that the attributes of the disputed charges
       do not make them fines, where the legislature has labeled them as fees), with Jones,
223 Ill. 2d at 599 (holding that “[t]he legislature’s label is strong evidence, but it
       cannot overcome the actual attributes of the charge at issue”), and Graves, 235 Ill.
2d at 250 (same). As set forth above, the attributes of a charge are the most
       important fact in determining the nature of the assessment. Graves, 235 Ill. 2d at
       250; Jones, 223 Ill. 2d at 600. Thus, where the label conflicts with the actual
       attributes of a monetary assessment, the attributes will always control over the
       designation of the legislature.

¶ 74       Despite the statutory label characterizing each of the records automation
       charges as a fee, those assessments have the attributes of a fine and should be
       recognized as such. The majority’s description of these two charges distorts their
       essential nature and conflicts with this court’s precedent. The two assessments at
       issue here are, in essence, simply a means to generate revenue to underwrite the
       “overhead” and general expenses of operating the public defender’s office and the
       state’s attorney’s office in order to keep up with technological advances and
       demands. When viewed within the proper analytical framework, it is clear that
       these charges are fines. The majority’s contrary conclusion cannot be sustained.




                                               - 21 -
¶ 75       I am unpersuaded by the majority’s reasoning. In fact, scrupulous application of
       this court’s precedent in Graves and Jones compels the conclusion that the disputed
       records automation charges are fines. The label chosen by the legislature to
       authorize these charges does not overcome the actual attributes of those charges.

¶ 76       Lastly, I must point out that, when construing a criminal statute, the rule of
       lenity mandates that any ambiguity be resolved in favor of the defendant. Jones,
223 Ill. 2d at 581; see also Williams, 2016 IL 118375, ¶ 15. Here, given that the
       relevant statutory provisions appear to incorporate certain characteristics of both
       fines and fees, those statutes must be viewed as ambiguous. Accordingly, they
       should be interpreted to allow offset by presentence custody credit under section
       110-14(a) of the Code.

¶ 77       As indicated above, I dissent only from the majority’s conclusions as to the
       records automation charges for the public defender’s office and the state’s
       attorney’s office. With regard to the “Felony Complaint Filed, (Clerk)” charge,
       court automation charge, and Court Document Storage Fund charge, I concur that
       the language of their authorizing statutes reflects their compensatory purpose and
       supports the majority’s conclusion that those assessments were intended to be
       imposed as fees. See supra ¶¶ 28-49.

¶ 78       In sum, I believe that Camacho was correctly decided. I would hold that the
       records automation charges for the public defender’s office and the state’s
       attorney’s office are fines and would remand the matter to the circuit court with
       directions to offset those assessments based on defendant’s presentence custody
       credit in accordance with section 110-14(a) of the Code.

¶ 79      JUSTICE BURKE joins in this partial concurrence, partial dissent.




                                              - 22 -